Exhibit 10.1

TERMINATION AGREEMENT

This TERMINATION AGREEMENT (this “Termination Agreement”), dated May 3, 2013, is
made by and among ING Bank N.V., London Branch (“ING Bank”) and Security Life of
Denver International Limited (“SLDI”) (each a “Party” and collectively, the
“Parties”) and relates to that certain Credit Agreement, dated as of
December 31, 2011 by and between ING Bank, SLDI and the Various Financial
Institutions From Time to Time Party thereto (the “Credit Agreement”).
Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Credit Agreement.

WHEREAS, in connection with the execution and delivery of the Credit Agreement
and the issuance of Letters of Credit thereunder, SLDI executed and delivered a
Promissory Note (the “Promissory Note”) in favor of ING Bank to cover the amount
of loans, if any, that may arise as a result of ING USA Annuity and Life
Insurance Company (“ING USA”) drawing on the Letters of Credit;

WHEREAS, subject to the terms and conditions set forth in this Termination
Agreement, the Parties now desire to terminate in all respects the Credit
Agreement.

NOW, THEREFORE, the Parties agree for good and valuable consideration as
follows:

 

1. Termination of Credit Agreement. Subject to (a) the receipt by ING Bank of
all outstanding Letters of Credit for cancellation (or confirmation of such
receipt in the case of confirmed Letters of Credit) and (b) the receipt of
payment in full without deduction, counterclaim or set-off from SLDI of (w) all
Letter of Credit Fees payable by SLDI that are accrued and unpaid as of the date
each Letter of Credit is received for cancellation, (x) ING Bank’s reasonable
costs and expenses, including Attorney Costs, incurred in connection with the
negotiation and execution hereof and the transactions contemplated hereby,
(y) the amount of any unpaid Reimbursement Obligations as of the date of
payment, and (z) the amount of outstanding Loans, if any, including any accrued
and unpaid interest thereon through the date of payment (collectively, the
matters described in (a) and (b) being referred to as the “Termination
Conditions”), (i) all obligations under the Credit Documents shall automatically
terminate in all respects and shall be of no further force and effect, and
(ii) neither ING Bank nor SLDI shall have any liabilities or obligations under
the Credit Documents, and each of them shall be forever released and discharged
in all respects from any and all obligations, under or with respect to the
Credit Documents. Upon termination of the Credit Documents and cancellation of
the Promissory Note (as set forth in paragraph 2 below), ING Bank shall promptly
deliver to SLDI the acknowledgement letter attached hereto as Exhibit A.

 

2. Cancellation of Promissory Note. Subject to satisfaction of the Termination
Conditions, ING Bank shall promptly cancel the Promissory Note and deliver the
canceled Promissory Note to SLDI. Upon such cancellation, (a) the Promissory
Note shall be no longer issued and outstanding and shall be of no further force
and effect, (b) ING Bank shall have no rights or obligations under the
Promissory Note and SLDI shall have no further liabilities or obligations under
the Promissory Note and (c) each of ING Bank and SLDI shall be forever released
and discharged in all respects from any and all liabilities and obligations,
under or with respect to the Promissory Note.



--------------------------------------------------------------------------------

3. Counterparts. This Termination Agreement may be executed in any number of
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties.

 

4. Representations and Authority. Each of the Parties expressly represents and
warrants that:

 

  a. the execution, delivery and performance of this Termination Agreement by it
is within its corporate powers and is fully authorized by all necessary
corporate action;

 

  b. the Person executing this Termination Agreement on its behalf has the
necessary and appropriate authority to do so;

 

  c. there are no pending agreements, transactions or negotiations to which it
is a party that prohibit the execution, delivery or performance of this
Termination Agreement or would render this Termination Agreement or any part
thereof void, voidable or unenforceable; and that none of the claims being
released pursuant to this Termination Agreement have been previously assigned or
transferred in any way to any Person; and

 

  d. it has entered into this Termination Agreement based upon its respective
independent assessment of its rights and obligations under the Credit Agreement
or the Master Agreement and Confirmation, as applicable, and, except for the
representations made in this Termination Agreement, not based upon any
representations made by any other Party.

 

5. Binding Effect. This Termination Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and assigns. This
Termination Agreement is solely for the benefit of the Parties and is not
intended to confer upon any third party any rights or benefits. This Termination
Agreement shall be effective immediately upon execution by each Party hereto.

 

6. Governing Law. This Termination Agreement shall be construed in accordance
with and governed by the law of the State of New York (including Sections 5-1401
and 5-1402 of the General Obligations Law of the State of New York).

 

7.

Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK
SITTING IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT THE APPLICANT AND EACH ISSUER

 

2



--------------------------------------------------------------------------------

  PARTY CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE APPLICANT AND EACH ISSUER PARTY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE APPLICANT AND EACH ISSUER
PARTY WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID OR BY ANY OTHER MEANS PERMITTED BY NEW YORK OR FEDERAL LAW.

 

8. WAIVER OF JURY TRIAL. THE APPLICANT AND EACH ISSUER PARTY WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS, OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY HERETO, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS, OR OTHERWISE. THE APPLICANT AND EACH ISSUER PARTY AGREES THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY ARE WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER CREDIT
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS.

 

9. Further Assurances. Each Party shall execute and deliver to each of the other
Parties such instruments and other documents as such other Party may reasonably
request or as may otherwise be necessary or useful in effecting the termination
of the Credit Agreement, the and the cancelation of the Promissory Note.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Termination Agreement to
be executed on the day and year first above written.

 

ING BANK N.V., LONDON BRANCH By:  

/s/ P.N.A. Galpin

Name:   P.N.A. Galpin Title:   Director By:  

/s/ Mer Sharman

Name:   Mer Sharman Title:   Managing Director SECURITY LIFE OF DENVER
INTERNATIONAL LIMITED By:  

/s/ Angus Hyslop

Name:   Angus Hyslop Title:   President

 

4



--------------------------------------------------------------------------------

EXHIBIT A

Acknowledgement Letter

May [XX], 2013

David S. Pendergrass, Vice President

Security Life of Denver International Limited

5780 Powers Ferry Road

Atlanta, GA 30327

Dear Mr. Pendergrass:

We refer to (i) the U.S.$1,500,000,000 Credit Agreement dated as of December 30,
2011 among Security Life of Denver International Limited (“SLDI”), ING Bank
N.V., London Branch (“ING Bank”) and the Various Financial Institutions From
Time to Time Party thereto (the “Credit Agreement”) and (ii) the Promissory Note
dated as of December 30,2011 issued by SLDI in favor or ING Bank (the
“Promissory Note” and together with the Credit Agreement collectively, the
“Transaction Agreements”). Capitalized terms used but not otherwise defined in
this letter will have the meaning specified in the Credit Agreement.

In accordance with the terms of the Credit Agreement, each of the outstanding
Letters of Credit were duly surrendered by the Beneficiary and have been
cancelled, and the amount of $[XX] representing (a) accrued but unpaid Letter of
Credit Fees through the date of surrender of each Letter of Credit determined
pursuant to the terms of the Credit Agreement, (b) reasonable costs and
expenses, including Attorney Costs, incurred in connection with the negotiation
and execution of the Termination Agreement between SLDI and ING Bank and the
transactions contemplated thereby, (c) the amount of any unpaid Reimbursement
Obligations as of the date of payment and (d) the amount of outstanding Loans,
if any, including any accrued and unpaid interest thereon through the date of
payment has been paid by SLDI (the sufficiency and receipt of which by ING Bank
is hereby confirmed).

In keeping with the foregoing, ING Bank hereby confirms, as of the date of this
letter, that the Transaction Agreements and the Credit Documents have been
terminated in all respects.

 

Sincerely, ING BANK N.V., LONDON BRANCH By:  

 

Name   Title   By:  

 

Name   Title  

 

5